Citation Nr: 0018410	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1944 to August 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held in Washington D.C. before 
the undersigned member of the Board in February 1998.  

In December 1998, the Board denied the claims of entitlement 
to service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, and 
entitlement to payment or reimbursement of dental expenses 
incurred as a result dental implants.  In October 1999, that 
part of the Board's decision regarding service connection for 
the residuals of dental trauma was vacated and the matter was 
remanded by the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  The appeal from the denial 
of entitlement to payment or reimbursement of dental expenses 
incurred as a result of dental implants was dismissed by the 
Court.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.

2.  The veteran received notice of a specific time in which 
to receive his dental treatment and the date that 
authorization expired.  

3.  Following his initial authorization for dental treatment, 
which expired, the veteran failed to apply for current dental 
treatment benefits by December 31, 1954, as dictated by 
Public Law No. 83-149.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§3.303, 3.381, 17.123 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file shows that during service in 
January and February 1945, the veteran had problems with his 
teeth that included restorable and non-restorable carious 
teeth plus missing teeth.  In February 1947, the veteran 
applied for VA dental treatment.  He received dental 
treatment between February 1947 and January 1948 including 
the placement of full upper and lower dentures.  

Initially, a March 1948 rating action denied dental 
treatment.  This was due to the fact that the RO had not 
received the veteran's complete service dental records.  
However, a June 1948 rating action amended the March 1948 
rating decision granting service connection for dental 
treatment for teeth numbers 6, 7, 8, 9, 10, 11, 12, 13, 15, 
16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 
32.  In correspondence received in July 1948, it appears that 
the veteran disagreed with this decision but did not perfect 
an appeal. 

In 1988, the veteran filed a claim for service connection for 
a dental condition that resulted from extractions and 
fillings performed during service.  In August 1990, he was 
advised by the RO to apply for dental treatment at the 
nearest VA facility.  In 1995, he reapplied for benefits.  

VA regulations in 1946 considered Class II beneficiaries as  
"[t]hose having service-connected non-compensable or non-
pensionable dental or oral disabilities." 38 C.F.R. § 17.123 
(1946).  Class II beneficiaries were entitled to any 
treatment indicated as necessary for the correction of 
wartime or peacetime service connected dental disabilities.  
38 C.F.R. § 17.129 (1946).  

A review of the record shows that the veteran was initially 
given authorization for treatment by Dr. W. H. Powell in 
April 1947.  In May 1947, the veteran decided to change 
dentist and the new dentist, Dr. A. Baden, was given 
authorization for treatment.  Authorization was extended in 
September and December 1947.  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II treatment to a one-time 
completion basis and required that the application for 
treatment be made within one year of release from service; 
these provisions are contained in the current law and 
regulations. 38 U.S.C.A. § 1712(b)(1)(B) and (C) (West 1991); 
38 C.F.R. § 17.161 (1999).

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in 
this section:

(a) Class I.  Those having a service- connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.

Class II (a).  Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712 (West 1991); 38 
C.F.R. § 17.161 (a) (b) and (c) (1999).

The Joint Motion contained two bases for the requested 
remand.  First, the Board did not discuss the effect of 
Grovhoug v. Brown, 7 Vet. App. 209 (1994).  Factually, this 
case differs significantly from Grovhoug.  In Grovhoug, the 
veteran was granted service connection for noncompensable 
periodontal disease in December 1988.  He received VA 
outpatient dental treatment from August 1989 until August 
1991, at which time it was discovered that he was not, in 
fact, eligible for VA dental treatment.  The Court noted that 
the veteran's entitlement to outpatient dental treatment had 
been terminated without prior notice.  Citing certain 
provisions of Manual M21-1, Part IV, Chapter 9 and Chapter 
23, the Court held that the Board should have addressed the 
issue of what notice the appellant had a right to, including 
a right to predetermination notice prior to the termination 
of dental treatment.  

In this case, the veteran was afforded VA dental treatment in 
1947 and 1948.  Concerning notice, the Board notes that the 
record indicates that the veteran was informed by letter 
dated February 3, 1947, that dental treatment by Dr. Wm. H. 
Powell had been authorized, and that this authority expired 
on March 3, 1947.  The record also contains a letter, dated 
May 6, 1947, notifying the veteran that Dr. Albert Baden had 
been authorized to render dental treatment to him, as well as 
several extensions of authorization.  There is nothing in the 
record to suggest that notice to the veteran concerning his 
dental treatment authorization was faulty.

In the instant case, the veteran has retained his service-
connected status at a noncompensable rate.  Additionally, the 
Grovhoug decision refers to provisions of Manual M21-1 that 
address "due process."  This manual was not in effect in 
the 1940s and would not apply to the notice given to the 
veteran in this case.  Moreover, the veteran was provided 
notice regarding eligibility requirements as evidenced by the 
authorizations that were granted for his dental treatment in 
1947 and 1948.  He was given a specific time in which to 
receive his treatment and the dates the authorizations 
expired.  Consequently, the Board concludes that Grovhoug 
does not provide a basis for authorization of dental 
treatment in this case.  

Second, the Joint Motion stated that 

[T]he Board erred by not recognizing that 
since the Appellant was discharged in 
1946, the change in VA dental law in 1955 
that enacted the one year time limitation 
for applying for treatment and restricted 
treatment for non-compensable dental 
conditions to a one-time completion basis 
did not apply to him.  See Woodson v. 
Brown, 8 Vet.App. 352, 355 (1995); see 
also S. Rep. No. 463 (1995).  

Consequently, the matter was remanded to allow the Board to 
apply the dental law to this case as it existed at the time 
of the appellant's original application for treatment in 
February 1947.  

In applying Woodson to the present case, the Board observes 
that Woodson noted that the one-year limit for applying for 
dental treatment was first imposed by a 1957 statute which 
became effective on January 1, 1958, and that, since the 
veteran in Woodson was discharged in 1954, that statute did 
not apply to him.  Id. at 355.  The Court further found, 
however, that although the veteran was not required by 
statute to apply for outpatient dental treatment within one 
year of his discharge, he was required to do so by 38 C.F.R. 
§ 17.123.  Id.  Woodson does not hold that a veteran who 
applies for dental treatment within one year of service 
discharge prior to 1958 is now entitled to dental treatment 
based on the law in effect prior to 1958.  Rather, Woodson 
found that the veteran had not submitted a well-grounded 
claim for Class II eligibility, as he had submitted no 
evidence to establish that he applied for outpatient dental 
treatment within one year of his discharge and, therefore, 
could not possibly meet the requirements of 38 C.F.R. 
§ 17.123(b) as they existed in 1955 or now.  Id. at 355.  The 
converse - that a veteran who did apply for outpatient dental 
treatment within one year of his service discharge prior to 
the 1950s is now eligible for Class II dental treatment -- 
does not necessarily follow.  

Although Woodson indicates that the one-year statutory limit 
for applying for dental treatment does not apply to veterans 
discharged before its effective date of January 1, 1958, it 
does recognize that there is a regulatory limit on applying 
for dental treatment.  As noted in Woodson, the one-year 
limit for applying for treatment was first imposed by 
Congress in a series of statues and amendments that 
culminated in a final 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  Since the veteran was discharged 
in 1946, that statute did not apply to him.  However, in 
December 1955, 38 C.F.R. § 17.123(b) was amended to provide 
that a veteran seeking Class II eligibility had to apply for 
treatment "within 1 year after discharge or release, or by 
December 31, 1954."  38 C.F.R. § 17.123(b) (1956); 20 Fed. 
Reg. 9505 (1955).  At that time, the authority for § 17.123 
was Veterans Regulation No. 7(A), Exec. Order No. 6233, a 
very general provision entitled "eligibility for medical 
care."  It authorized the VA Administrator (now the 
Secretary), "in his discretion," to furnish medical care to 
veterans, including "dental services."  Ibid.  Therefore, 
although the veteran was not required by statute to apply for 
outpatient dental treatment by December 1954, he was required 
to do so by 38 C.F.R. § 17.123; Woodson v. Brown, 8 Vet. App. 
352, 355-56 (1995).

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
enactment of this Act. . . ."  (Independent Offices 
Appropriation Act 1954) (Approved July 27, 1953)

Public Law No. 83-428 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
discharge or by December 31, 1954, whichever is later. . . 
."  (Independent Offices Appropriation Act 1955) (Approved 
June 24, 1954)

Therefore, although the veteran applied for benefits within a 
year of his discharge, in order to be eligible for current 
dental treatment he was required to apply by December 31, 
1954 (the later of the dates), which he did not accomplish.  
Since he has submitted no evidence to establish that he 
applied for outpatient dental treatment by December 31, 1954, 
he cannot possibly meet the requirements of § 17.123(b) as 
they existed in 1955 or now.  See Woodson, supra.

In summary, the veteran is asserting that his case should be 
judged under pre-1955 rules, but these have been supplanted 
by current legal authority which the Board is bound to 
follow.  Although then-current law was applied to his 1947 
application for treatment, authorization for treatment under 
that application expired many years ago.  Current law must be 
applied to his 1995 application, and it is clear that under 
the law he does not qualify for Class II VA outpatient dental 
treatment because his application was filed many years beyond 
the December 1954 time limit.  He did received one complete 
episode of Class II VA treatment, which occurred in 1947 and 
1948 based on prima facie eligibility.  Current law does not 
permit repeat episodes of Class II treatment. 

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma.  Initially 
I note that the veteran is not entitled to receive VA 
outpatient dental treatment on a Class I basis because his 
disability is not compensable.  Therefore, any claim under 
this provision is not well grounded.

Moreover, the veteran has not established service connection 
for a noncompensable dental disability due to combat wounds 
or service trauma.  As to each noncompensable service-
connected dental condition, a determination will be made 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(e).  The veteran's service medical records 
show that he did receive dental treatment in January 1945 for 
extractions, carious teeth and pulpitis.  However, there is 
no indication that this treatment was necessitated by in-
service combat wounds or other dental trauma.  In fact, a 
March 1948 letter from the Chief of Dental Service to the 
veteran points out that the carious and missing teeth was not 
incurred or aggravated by World War II service.  The 
regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  

The veteran apparently believes the act of extracting his 
teeth because of disease was, in and of itself, dental 
trauma; but such treatment is not dental trauma within the 
meaning of the regulations. The veteran contends he received 
substandard dental treatment that was not fit for an animal.  
In February 1997, the VA General Counsel issued an opinion in 
which it found that the term "service trauma" did not include 
situations where a veteran's teeth were extracted as a part 
of ordinary dental treatment received during service or from 
VA. See VAOPGCPREC 5-97 (Opinion issued January 1997, 
addendum issued February 1997).  That opinion specifically 
held that, for the purposes of determining whether a veteran 
has a Class II(a) eligibility for dental care under 17 C.F.R. 
§ 17.123(c) (1999), the term "service trauma" did not 
include the intended effects of treatment provided during the 
veteran's military service.  Accordingly, a "service 
trauma" does not include the fact that the veteran underwent 
extraction of multiple teeth during ordinary dental 
treatment.  While it is undisputed that the veteran had teeth 
pulled during and shortly after service, there is no evidence 
of dental trauma in service.  As he has not submitted 
evidence that he sustained dental trauma while he was on 
active duty, I do not find the claim to be well grounded.  
This appeal must be denied.



ORDER

Service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

